
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14.1



AMENDMENT ONE TO THE
JANUS 401(K), PROFIT SHARING AND
EMPLOYEE STOCK OWNERSHIP PLAN



ARTICLE I
PREAMBLE


1.1Effective date of Amendment. The Employer adopts this Amendment to the Plan
to reflect recent law changes. This Amendment is effective as indicated below
for the respective provisions.

1.2Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

1.3Employer's election. The Employer adopts all the default provisions of this
Amendment except as otherwise elected in the Article XVI of this Amendment.

1.4Construction. Except as otherwise provided in this Amendment, any reference
to "Section" in this Amendment refers only to sections within this Amendment,
and is not a reference to the Plan. The Article and Section numbering in this
Amendment is solely for purposes of this Amendment, and does not relate to any
Plan article, section or other numbering designations.

1.5Effect of restatement of Plan. If the Employer restates the Plan, then this
Amendment shall remain in effect after such restatement unless the provisions in
this Amendment are restated or otherwise become obsolete (e.g., if the Plan is
restated onto a plan document which incorporates PPA provisions).


ARTICLE II
DEFAULT PROVISIONS


2.1Default Provisions. Unless the Employer elects otherwise in the Article XVI
of this Amendment, the following defaults will apply:

a.If the Plan provides for Employer nonelective contributions and has a vesting
schedule for Employer nonelective contributions that does not meet the Pension
Protection Act of 2006 (PPA), then the vesting schedule for any Employer
nonelective contributions for Participants who complete an Hour of Service in a
Plan Year beginning after December 31, 2006, will be the schedule below. Such
schedule will apply to all Employer nonelective contributions, even those made
for pre-2007 Plan Years.

If the Plan has a graded vesting schedule (i.e., the vesting schedule includes a
vested percentage that is more than 0% and less than 100%), then the vesting
schedule will be a 6-year graded schedule (20% after 2 years of vesting service
and an additional 20% for each year thereafter).

If the Plan has a cliff vesting schedule that requires more than 3 years of
vesting service, then nonelective contributions will be nonforfeitable upon the
completion of 3 years of vesting service.

b.Nonspousal beneficiary rollovers are not implemented for distributions made
between January 1, 2007 and December 31, 2009. (Article VII provides that such
distributions must be allowed after December 31, 2009 as required by law.)

c.Hardship distributions for expenses of a beneficiary are not allowed.

1

--------------------------------------------------------------------------------



d.The option to permit in-service distributions at age 62 (with respect to
amounts attributable to a money purchase pension plan, target benefit plan, or
any other defined contribution plan that has received a transfer of assets from
a pension plan) is not adopted.

e.Qualified Reservist Distributions are not allowed.

f.Continued benefit accruals pursuant to the Heroes Earnings Assistance and
Relief Tax Act of 2008 (HEART Act) are not provided.


ARTICLE III
NONELECTIVE CONTRIBUTION VESTING


3.1Applicability. This Article applies to Participants who complete an Hour of
Service in a Plan Year beginning after December 31, 2006, with respect to
accrued benefits derived from Employer nonelective contributions made in Plan
Years beginning after December 31, 2006. Unless otherwise elected by the
Employer in Article XVI, Section 16.2 below, this Article also will apply to all
Employer nonelective contributions subject to a vesting schedule, including
Employer nonelective contributions allocated under the Plan terms as of a date
in a Plan Year beginning before January 1, 2007.

3.2Vesting schedule. A Participant's accrued benefit derived from Employer
nonelective contributions vests as provided in Section 2.1.a, or if applicable,
Article XVI, Section 16.2.


ARTICLE IV
PARTICIPANT DISTRIBUTION NOTIFICATION


4.1180-day notification period. For any distribution notice issued in Plan Years
beginning after December 31, 2006, any reference to the 90-day maximum notice
period prior to distribution in applying the notice requirements of Code
§§402(f) (the rollover notice), 411(a)(11) (Participant's consent to
distribution), and 417 (notice under the joint and survivor annuity rules) will
become 180 days.

4.2Notice of right to defer distribution. For any distribution notice issued in
Plan Years beginning after December 31, 2006, the description of a Participant's
right, if any, to defer receipt of a distribution also will describe the
consequences of failing to defer receipt of the distribution. For notices issued
before the 90th day after the issuance of Treasury regulations (unless future
Revenue Service guidance otherwise requires), the notice will include: (i) a
description indicating the investment options available under the Plan
(including fees) that will be available if the Participant defers distribution;
and (ii) the portion of the summary plan description that contains any special
rules that might affect materially a Participant's decision to defer.


ARTICLE V
ROLLOVER OF AFTER-TAX/ROTH AMOUNTS


5.1Direct rollover to qualified plan/403(b) plan. For taxable years beginning
after December 31, 2006, a Participant may elect to transfer employee
(after-tax) or Roth elective deferral contributions by means of a direct
rollover to a qualified plan or to a 403(b) plan that agrees to account
separately for amounts so transferred, including accounting separately for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not includible in gross income.

2

--------------------------------------------------------------------------------




ARTICLE VI
DIVESTMENT OF EMPLOYER SECURITIES


6.1Rule applicable to elective deferrals and employee contributions. For Plan
Years beginning after December 31, 2006, if any portion of the account of a
Participant (including, for purposes of this Article VI, a beneficiary entitled
to exercise the rights of a Participant) attributable to elective deferrals or
employee contributions is invested in publicly-traded Employer securities, the
Participant may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Section 6.3.

6.2Rule applicable to Employer contributions. If any portion of a Participant's
account attributable to Employer nonelective or Employer matching contributions
is invested in publicly-traded Employer securities, then a Participant who has
completed at least 3 years of vesting service, or a beneficiary of any deceased
Participant entitled to exercise the right of a Participant, may elect to direct
the Plan to divest any such securities, and to reinvest an equivalent amount in
other investment options which satisfy the requirements of Section 6.3.

a.Three-year phase-in applicable to Employer contributions. For Employer
securities acquired with Employer nonelective or Employer matching contributions
during a Plan Year beginning before January 1, 2007, the rule described in this
Section 6.2 only applies to the percentage of the Employer securities (applied
separately for each class of securities) as follows:

Plan Year
  Percentage  

2007

    33 %

2008

    66 %

2009

    100 %

b.Exception to phase-in for certain age 55 Participants. The 3-year phase-in
rule of Section 6.2.a does not apply to a Participant who has attained age 55
and who has completed at least 3 years of service before the first Plan Year
beginning after December 31, 2005.



6.3Investment options. For purposes of this Article VI, other investment options
must include not less than 3 investment options, other than Employer securities,
to which the Participant may direct the proceeds of divestment of Employer
securities required by this Article VI, each of which options is diversified and
has materially different risk and return characteristics. The Plan must provide
reasonable divestment and reinvestment opportunities at least quarterly. Except
as provided in regulations, the Plan may not impose restrictions or conditions
on the investment of Employer securities which the Plan does not impose on the
investment of other Plan assets, other than restrictions or conditions imposed
by reason of the application of securities laws or a condition permitted under
IRS Notice 2006-107 or other applicable guidance.

6.4Exceptions for certain plans. This Article VI does not apply to a
one-participant plan, as defined in Code §401(a)(35)(E)(iv), or to an employee
stock ownership plan ("ESOP") if: (i) there are no contributions to the ESOP (or
related earnings) attributable to elective deferrals or matching contributions;
and (ii) the ESOP is a separate plan, for purposes of Code §414(l), from any
other defined benefit plan or defined contribution plan maintained by the same
employer or employers.

6.5Treatment as publicly traded Employer securities. Except as provided in
Treasury regulations or in Code §401(a)(35)(F)(ii) (relating to certain
controlled groups), a plan holding Employer securities which are not publicly
traded Employer securities is treated as holding publicly traded Employer
securities if any Employer corporation, or any member of a controlled group of
corporations which includes such Employer corporation (as defined in Code
§401(a)(35)(F)(iii)) has issued a class of stock which is a publicly traded
Employer security.

3

--------------------------------------------------------------------------------




ARTICLE VII
DIRECT ROLLOVER OF NON-SPOUSAL DISTRIBUTION


7.1Non-spouse beneficiary rollover right. For distributions after December 31,
2009 (and if otherwise elected in Article XVI, Section 16.3 of this Amendment,
for distributions beginning as of the date specified in such Section), a
non-spouse beneficiary who is a "designated beneficiary" under Code
§401(a)(9)(E) and the regulations thereunder, by a direct trustee-to-trustee
transfer ("direct rollover"), may roll over all or any portion of his or her
distribution to an individual retirement account the beneficiary establishes for
purposes of receiving the distribution. In order to be able to roll over the
distribution, the distribution otherwise must satisfy the definition of an
eligible rollover distribution.

7.2Certain requirements not applicable. Although a non-spouse beneficiary may
roll over directly a distribution as provided in Section 7.1, any distribution
made prior to January 1, 2010 is not subject to the direct rollover requirements
of Code §401(a)(31) (including Code §401(a)(31)(B), the notice requirements of
Code §402(f) or the mandatory withholding requirements of Code §3405(c)). If a
non-spouse beneficiary receives a distribution from the Plan, the distribution
is not eligible for a "60-day" rollover.

7.3Trust beneficiary. If the Participant's named beneficiary is a trust, the
Plan may make a direct rollover to an individual retirement account on behalf of
the trust, provided the trust satisfies the requirements to be a designated
beneficiary within the meaning of Code §401(a)(9)(E).

7.4Required minimum distributions not eligible for rollover. A non-spouse
beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Revenue Service guidance. If the Participant dies before his or her required
beginning date and the non-spouse beneficiary rolls over to an IRA the maximum
amount eligible for rollover, the beneficiary may elect to use either the 5-year
rule or the life expectancy rule, pursuant to Treas. Reg. §1.401(a)(9)-3,
A-4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary's distribution.


ARTICLE VIII
DISTRIBUTION BASED ON BENEFICIARY HARDSHIP


8.1Beneficiary-based distribution. If elected in Article XVI, Section 16.4, then
beginning as of the date specified in such Section, a Participant's hardship
event, for purposes of the Plan's safe harbor hardship distribution provisions
pursuant to Treas. Reg. §1.401(k)-1(d)(3)(iii)(B), includes an immediate and
heavy financial need of the Participant's primary beneficiary under the Plan,
that would constitute a hardship event if it occurred with respect to the
Participant's spouse or dependent as defined under Code §152 (such hardship
events being limited to educational expenses, funeral expenses and certain
medical expenses). For purposes of this Article, a Participant's "primary
beneficiary under the Plan" is an individual who is named as a beneficiary under
the Plan and has an unconditional right to all or a portion of the Participant's
account balance under the Plan upon the Participant's death.


ARTICLE IX
IN-SERVICE PENSION DISTRIBUTIONS


9.1Age 62 distributions. If elected in Article XVI, Section 16.5, then beginning
as of the date specified in such Section, if the Plan is a money purchase
pension plan, a target benefit plan, or any other defined contribution plan that
has received a transfer of assets from a pension plan, a Participant who has
attained age 62 and who has not separated from employment may elect to receive a
distribution of his or her vested account balance (or in case of a transferee
plan, of the transferred account balance).

4

--------------------------------------------------------------------------------




ARTICLE X
QUALIFIED RESERVIST DISTRIBUTION


10.1401(k) and 403(b) distribution restrictions. If elected in Article XVI,
Section 16.6, then effective as of the date specified in such Section, the Plan
permits a Participant to elect a Qualified Reservist Distribution, as defined in
this Article X.

10.2Qualified Reservist Distribution defined. A "Qualified Reservist
Distribution" is any distribution to an individual who is ordered or called to
active duty after September 11, 2001, if: (i) the distribution is from amounts
attributable to elective deferrals in a 401(k) or 403(b) plan; (ii) the
individual was (by reason of being a member of a reserve component, as defined
in section 101 of title 37, United States Code) ordered or called to active duty
for a period in excess of 179 days or for an indefinite period; and (iii) the
Plan makes the distribution during the period beginning on the date of such
order or call, and ending at the close of the active duty period.


ARTICLE XI
OTHER 401(k)/401(m) PLAN PROVISIONS


11.1Gap period income on distributed excess contributions and excess aggregate
contributions. This Section applies to excess contributions (as defined in Code
§401(k)(8)(B)) and excess aggregate contributions (as defined in Code
§401(m)(6)(B)) made with respect to Plan Years beginning after December 31,
2007. The Plan Administrator will not calculate and distribute allocable income
for the gap period (i.e., the period after the close of the Plan Year in which
the excess contribution or excess aggregate contribution occurred and prior to
the distribution).

11.2Gap period income on distributed excess deferrals. With respect to 401(k)
and 403(b) plan excess deferrals (as defined in Code §402(g)) made in taxable
year 2007, the Plan Administrator must calculate allocable income for the
taxable year and also for the gap period (i.e., the period after the close of
the taxable year in which the excess deferral occurred and prior to the
distribution); provided that the Plan Administrator will calculate and
distribute the gap period allocable income only if the Plan Administrator in
accordance with the Plan terms otherwise would allocate the gap period allocable
income to the Participant's account. With respect to 401(k) and 403(b) plan
excess deferrals made in taxable years after 2007, gap period income may not be
distributed.

11.3Plan termination distribution availability. For purposes of determining
whether the Employer maintains an alternative defined contribution plan
(described in Treas. Reg. §1.401(k)-1(d)(4)(i)) that would prevent the Employer
from distributing elective deferrals (and other amounts, such as QNECs, that are
subject to the distribution restrictions that apply to elective deferrals) from
a terminating 401(k) plan, an alternative defined contribution plan does not
include an employee stock ownership plan defined in Code §§4975(e)(7) or 409(a),
a simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that satisfies the requirements of
Code §403(b), or a plan that is described in Code §§457(b) or (f).


ARTICLE XII
QUALIFIED OPTIONAL SURVIVOR ANNUITY


12.1Right to Elect Qualified Optional Survivor Annuity. Effective with respect
to Plan Years beginning after December 31, 2007, a participant who elects to
waive the qualified joint and survivor annuity form of benefit, if offered under
the Plan, is entitled to elect the "qualified optional survivor annuity" at any
time during the applicable election period. Furthermore, the written explanation
of the joint and survivor annuity shall explain the terms and conditions of the
"qualified optional survivor annuity."

5

--------------------------------------------------------------------------------



12.2Definition of Qualified Optional Survivor Annuity.

a.General. For purposes of this Article, the term "qualified optional survivor
annuity" means an annuity:

(1)For the life of the participant with a survivor annuity for the life of the
spouse which is equal to the "applicable percentage" of the amount of the
annuity which is payable during the joint lives of the Participant and the
spouse, and

(2)Which is the actuarial equivalent of a single annuity for the life of the
participant.

Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.

b.Applicable percentage. For purposes of this Section, the "applicable
percentage" is based on the survivor annuity percentage (i.e., the percentage
which the survivor annuity under the Plan's qualified joint and survivor annuity
bears to the annuity payable during the joint lives of the participant and the
spouse). If the survivor annuity percentage is less than 75 percent, then the
"applicable percentage" is 75 percent; otherwise, the "applicable percentage" is
50 percent.


ARTICLE XIII
DIRECT ROLLOVER TO ROTH IRA


13.1Roth IRA rollover. For distributions made after December 31, 2007, a
participant may elect to roll over directly an eligible rollover distribution to
a Roth IRA described in Code §408A(b).


ARTICLE XIV
QUALIFIED DOMESTIC RELATIONS ORDERS


14.1Permissible QDROs. Effective April 6, 2007, a domestic relations order that
otherwise satisfies the requirements for a qualified domestic relations order
("QDRO") will not fail to be a QDRO: (i) solely because the order is issued
after, or revises, another domestic relations order or QDRO; or (ii) solely
because of the time at which the order is issued, including issuance after the
annuity starting date or after the Participant's death.

14.2Other QDRO requirements apply. A domestic relations order described in
Section 14.1 is subject to the same requirements and protections that apply to
QDROs.


ARTICLE XV
HEART ACT PROVISIONS


15.1Death benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code § 414(u)), the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.

15.2Benefit accrual. If the Employer elects in Article XVI, Section 16.7 to
apply this Section 15.2, then for benefit accrual purposes, the Plan treats an
individual who dies or becomes disabled on or after January 1, 2007 (as defined
under the terms of the Plan) while performing qualified military service with
respect to the Employer as if the individual had resumed employment in
accordance with the individual's reemployment rights under USERRA, on the day
preceding death or disability (as the case may be) and terminated employment on
the actual date of death or disability.

6

--------------------------------------------------------------------------------



a.Determination of benefits. The Plan will determine the amount of employee
contributions and the amount of elective deferrals of an individual treated as
reemployed under this Section 15.2 for purposes of applying paragraph Code
§414(u)(8)(C) on the basis of the individual's average actual employee
contributions or elective deferrals for the lesser of: (i) the 12-month period
of service with the Employer immediately prior to qualified military service; or
(ii) if service with the Employer is less than such 12-month period, the actual
length of continuous service with the Employer.



15.3Differential wage payments. For years beginning after December 31, 2008,
(i) an individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the Employer making the payment,
(ii) the differential wage payment is treated as compensation, and (iii) the
Plan is not treated as failing to meet the requirements of any provision
described in Code §414(u)(1)(C) by reason of any contribution or benefit which
is based on the differential wage payment.

15.4Severance from employment. Notwithstanding Section 15.3(i), an individual is
treated as having been severed from employment during any period the individual
is performing service in the uniformed services described in Code §3401(h)(2)(A)
(for purposes of Code §401(k)(2)(B)(i)(I) with respect to 401(k) plans; for
purposes of §403(b)(7)(A)(ii) and 403(b)(11) with respect to 403(b) plans; and
for purposes of Treas. Reg. §1.457-6(b)(1) with respect to 457(b) plans.)

a.Suspension of deferrals. If an individual elects to receive a distribution by
reason of severance from employment, death or disability, the individual may not
make an elective deferral or employee contribution during the 6-month period
beginning on the date of the distribution.

b.Nondiscrimination requirement. Section 15.3(iii) applies only if all employees
of the Employer performing service in the uniformed services described in Code
§3401(h)(2)(A) are entitled to receive differential wage payments (as defined in
Code §3401(h)(2)) on reasonably equivalent terms and, if eligible to participate
in a retirement plan maintained by the Employer, to make contributions based on
the payments on reasonably equivalent terms (taking into account Code
§§410(b)(3), (4), and (5)).


ARTICLE XVI
EMPLOYER'S ALTERNATIVE ELECTIONS


16.1The Employer only needs to complete the questions in Sections 16.2 through
16.7 below in order to override the default provisions set forth in Article II.

16.2Vesting (Article III). The default vesting schedule applies unless a. is
elected below.

a.o In lieu of the default vesting provision of Section 2.1.a, the Employer
elects the following schedule:

1.o 3 year cliff (a Participant's accrued benefit derived from Employer
nonelective contributions is nonforfeitable upon the Participant's completion of
three years of vesting service). [Choose only if a change from graded vesting to
cliff vesting is desired.]

2.o 6 year graded schedule (20% after 2 years of vesting service and an
additional 20% for each year thereafter). [Choose only if a change from cliff
vesting to graded vesting is desired.]

7

--------------------------------------------------------------------------------



3.o Other (must be at least as liberal as 1. or 2. above at each point in time):

Years of vesting service   Nonforfeitable percentage                     
         %                             %                             %  
                          %                             %                   
         %

b.The vesting schedule set forth herein (under Section 2.1.a or 16.2.a, as
applicable) only applies to Participants who complete an Hour of Service in a
Plan Year beginning after December 31, 2006, unless elected below.


o The post-PPA vesting schedule applies to all Participants, including those who
did not complete an Hour of Service in post-2006 Plan Years.

c.The vesting schedule set forth herein (under Section 2.1.a or 16.2.a, as
applicable) applies to all Employer nonelective contributions subject to a
vesting schedule, unless elected below.


o The vesting schedule will only apply to Employer nonelective contributions
made in Plan Years beginning after December 31, 2006 (the prior schedule will
apply to Employer nonelective contributions made in pre-2007 Plan Years).

16.3Non-spousal rollovers (Article VII). Non-spousal rollovers are not allowed
between January 1, 2007 and December 31, 2009 unless elected below (Article VII
provides that such distributions must be allowed by law after December 31,
2009):


ý Non-spousal rollovers are allowed effective December 31, 2007 (not earlier
than January 1, 2007 and not later than January 1, 2010).

16.4Hardships (Article VIII). Hardship distributions for expenses of
beneficiaries will not be allowed unless elected below:


ý Hardship distributions are allowed for beneficiary expenses (See IRS Notice
2007-7) (applies only for 401(k), 403(b), 457(b) or profit sharing plans that
allow hardship distributions) effective as of August 17, 2006 unless another
date is elected below:


ý December 31, 2007 (may not be earlier than August 17, 2006).

16.5In-service distributions (Article IX). In-service distributions at age 62
will not be allowed (except as otherwise permitted under the Plan without regard
to this Amendment) unless elected below:

a.o In-service distributions will be allowed for Participants at age 62
(generally applies only for money purchase (including target benefit) plans, but
may apply to any other defined contribution plans that have received a transfer
of assets from a pension plan) effective as of the first day of the 2007 Plan
Year unless another date is elected below:

1.o                        (may not be earlier than the first day of the 2007
Plan Year).


AND, the following limitations apply to in-service distributions:

2.o The Plan already provides for in-service distributions and the restrictions
set forth in the Plan (e.g., minimum amount of distributions or frequency of
distributions) are applicable to in-service distributions at age 62.

3.o N/A. No limitations.

8

--------------------------------------------------------------------------------



4.o The following elections apply to in-service distributions at age 62 (select
all that apply):

i.o The minimum amount of a distribution is $            (may not exceed
$1,000).

ii.o No more than                        distribution(s) may be made to a
Participant during a Plan Year.

iii.o Distributions may only be made from accounts which are fully Vested.

iv.o In-service distributions may be made subject to the following
provisions:                        (must be definitely determinable and not
subject to discretion).



16.6Qualified Reservist Distributions (Article X). Qualified Reservist
distributions will not be allowed unless elected below:


o Qualified Reservist Distributions are allowed effective as
of                        (may not be earlier than September 12, 2001).

16.7Continued benefit accruals (Article XV). Continued benefit accruals for the
HEART Act (Amendment Section 15.2) will not apply unless elected below:


o The provisions of Amendment Section 15.2 apply.

*      *      *      *      *      *      *   
   *      *      *      *      *      *      *       *

        IN WITNESS WHEREOF, this Amendment has been executed this        day
of                        , 20    

    JANUS CAPITAL GROUP INC.

    By:            

--------------------------------------------------------------------------------

                Print Name:            

--------------------------------------------------------------------------------

                Print Title:            

--------------------------------------------------------------------------------

 

9

--------------------------------------------------------------------------------






Corporate Assistant Secretary Certification
Janus Capital Group Inc.


I, Curtis R. Foust, Assistant Secretary of the Plan Sponsor, do hereby certify
that the below is a true and correct copy of original resolutions unanimously
adopted by the Compensation Committee of the Board of Directors of the Plan
Sponsor at their meeting held on the            day of                        ,
20    .

WHEREAS, Janus Capital Group Inc., hereinafter referred to as the "Plan
Sponsor," has previously established the Janus Capital Group Inc. 401(k), Profit
Sharing and Employee Stock Ownership Plan (the "Plan") for the benefit of
eligible employees and their beneficiaries; and

WHEREAS, pursuant to Section 8.03 of the Plan, the Compensation Committee of the
Board of Directors of the Plan Sponsor (the "Committee") is authorized to amend
the Plan on its behalf; and

WHEREAS, the Committee is desirous of amending the Plan effective as of the date
hereinabove stated; and

NOW, THEREFORE BE IT RESOLVED, that the Committee hereby approves the
Committee's recommendation to amend the Plan to comply with the Pension
Protection Act of 2006 ("PPA") and the Heroes Earnings Assistance and Relief Tax
Act of 2008 ("HEART Act"); and be it further

RESOLVED, the Plan is hereby amended to be generally effective as of January 1,
2009, with such amendment to be substantially in the form of Amendment One to
the Janus Capital Group Inc. 401(k), Profit Sharing and Employee Stock Ownership
Plan (the "PPA / HEART Amendment") attached; and further be it

RESOLVED, that the proper officers of the Plan Sponsor be, and each of them
hereby is, authorized, empowered and directed on behalf of the Plan Sponsor and
in its name, to do and perform such other things and acts and to execute,
deliver and/or file with the appropriate entities and governmental agencies such
instruments, certificates, amendments, restatements, disclosures and documents
as they shall determine to be necessary, appropriate or desirable, consistent
with the foregoing resolutions to properly disclose the foregoing actions and to
carry out the intent and purposes of the foregoing resolutions to the fullest
extent.

Dated as of                        , 20    

   

--------------------------------------------------------------------------------

Curt R. Foust, Assistant Secretary

[SEAL]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14.1



AMENDMENT ONE TO THE JANUS 401(K), PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP
PLAN
ARTICLE I PREAMBLE
ARTICLE II DEFAULT PROVISIONS
ARTICLE III NONELECTIVE CONTRIBUTION VESTING
ARTICLE IV PARTICIPANT DISTRIBUTION NOTIFICATION
ARTICLE V ROLLOVER OF AFTER-TAX/ROTH AMOUNTS
ARTICLE VI DIVESTMENT OF EMPLOYER SECURITIES
ARTICLE VII DIRECT ROLLOVER OF NON-SPOUSAL DISTRIBUTION
ARTICLE VIII DISTRIBUTION BASED ON BENEFICIARY HARDSHIP
ARTICLE IX IN-SERVICE PENSION DISTRIBUTIONS
ARTICLE X QUALIFIED RESERVIST DISTRIBUTION
ARTICLE XI OTHER 401(k)/401(m) PLAN PROVISIONS
ARTICLE XII QUALIFIED OPTIONAL SURVIVOR ANNUITY
ARTICLE XIII DIRECT ROLLOVER TO ROTH IRA
ARTICLE XIV QUALIFIED DOMESTIC RELATIONS ORDERS
ARTICLE XV HEART ACT PROVISIONS
ARTICLE XVI EMPLOYER'S ALTERNATIVE ELECTIONS
Corporate Assistant Secretary Certification Janus Capital Group Inc.
